           Case 1:17-cv-10938-IT Document 102-1 Filed 04/19/19 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS
__________________________________________
                                             )
SREYNUON LUNN,                               )
                                             )
      Petitioner,                            )
                                             )   C.A. No. 1:17-cv-10938-IT
      v.                                     )
                                             )
YOLANDA SMITH, Superintendent of Suffolk,    )
County House of Correction, et al.,          )
                                             )
      Respondents.                           )
__________________________________________)

                            DECLARATION OF LINDSAY M. VICK

          I, Lindsay M. Vick, hereby declare:

          1.     I am a Trial Attorney with the U.S. Department of Justice, Civil Division, Office

of Immigration Litigation, in Washington, DC. I am counsel of record for the Respondents in this

action.

          2.     I submit this declaration in opposition to Mr. Lunn’s Motion to Depose

Respondent ICE Officers.

          3.     Attached hereto as Exhibit A is a true and correct copy of a February 26, 2018

email from Petitioner’s counsel to Defendants’ counsel attaching correspondence concerning

Respondents’ Response to Petitioner’s First Set of Interrogatories.

          4.     Respondents’ counsel met and conferred with Petitioner’s counsel on March 1,

2018 concerning Respondents’ Response to Petitioner’s First Set of Interrogatories.

          5.     Attached hereto as Exhibit B is a true and correct copy of emails between

Petitioner’s counsel, Christopher Boots, and Respondents’ counsel, Lindsay Vick, dated March

5, 2018.




                                                  1
         Case 1:17-cv-10938-IT Document 102-1 Filed 04/19/19 Page 2 of 3



       6.     I have reviewed the documents Bates labeled Lunn Bates 000001 to 000231,

which consists of documents provided to Petitioner during the informal discovery period from

August to October 2017. These documents include pages from Petitioner’s A file and emails

between immigration officers concerning Petitioner’s May 2017 release.




       Dated: April 19, 2019                       Respectfully submitted,

       JOSEPH H. HUNT                          By: /s/ Lindsay M. Vick
       Assistant Attorney General                 LINDSAY M. VICK
       Civil Division                             MA Bar 685569
                                                  Trial Attorney
       WILLIAM C. PEACHEY                         Department of Justice,
       Director                                   Civil Division
                                                  Office of Immigration Litigation (OIL)
       KATHLEEN A. CONNOLLY                       District Court Section
       Senior Litigation Counsel                  P.O. Box 868
                                                  Washington, DC 20044
                                                  Tel: (202) 532-4023
                                                  Fax: (202) 307-8781
                                                  Email: Lindsay.vick@usdoj.gov

                                                   Attorneys for Respondent




                                               2
         Case 1:17-cv-10938-IT Document 102-1 Filed 04/19/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

        I hereby certify that a true copy of the above Declaration of Lindsay M. Vick was served
upon the attorney of record for each other party on April 19, 2019, through the CM/ECF for the
District of Massachusetts. All parties are registered CM/ECF participants and were served
electronically, as identified on the Notice of Electronic Filing (NEF).



                                                    /s/ Lindsay M. Vick
                                                    Lindsay M. Vick
                                                    Trial Attorney

Date: April 19, 2019




                                               3
